Case: 18-12889   Date Filed: 04/05/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12889
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-00123-KD-B



SHEILA ZINNERMAN,

                                                           Plaintiff–Appellant,

                                  versus

WORTHINGTON INDUSTRIES, INC.,

                                                          Defendant–Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________



Before WILLIAM PRYOR, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-12889     Date Filed: 04/05/2019    Page: 2 of 6


      Sheila Zinnerman appeals the summary judgment against her complaint that

Worthington Industries, Inc., failed to hire her for its technical support team

because she was an African-American woman, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2. Zinnerman argues that the reasons

proffered by Worthington for filling its two available positions with Caucasian

men were pretextual and that its decisionmaker, Julia Yontz, was a mere conduit

for the discriminatory animus of Matthew Seeds, who Worthington retained after

purchasing Zinnerman’s former employer, Taylor-Wharton Cryogenics, LLC. We

affirm.

      We review de novo a summary judgment. Kernel Records Oy v. Mosley, 694
F.3d 1294, 1300 (11th Cir. 2012). Summary judgment is appropriate when there

exists no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). We review the evidence in the

light most favorable to the nonmovant and draw all reasonable inferences from that

evidence in her favor, but inferences based on speculation are not reasonable.

Kernel Records, 694 F.3d at 1301.

      Title VII prohibits an employer from discriminating against any person with

respect to her compensation, terms, conditions, or privileges of employment

“because of” her race or sex. 42 U.S.C. § 2000e-2(a)(1). Under the burden shifting

approach articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),


                                          2
              Case: 18-12889     Date Filed: 04/05/2019   Page: 3 of 6


Zinnerman established a prima facie case of discrimination, so we consider

whether the reasons proffered to deny her a job were pretexts for discrimination.

See Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010).

Zinnerman had to prove that the reasons Worthington gave for its employment

decision were “false, and that discrimination was the real reason.” St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993). If the reasons Worthington gave

“might motivate a reasonable employer, [Zinnerman had to] meet [those] reason[s]

head on and rebut [them] . . . .” See Alvarez, 610 F.3d at 1265–66 (quoting

Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000)) (alteration

adopted).

      Worthington presented evidence that it had legitimate, nondiscriminatory

reasons for hiring Marvin Brown and Joe Kuntz to perform inside sales and

technical support functions instead of Zinnerman. Testimony from Yontz and

Seeds established that Brown and Kuntz had more experience with technical

customer support than Zinnerman. Brown worked for Taylor-Wharton for thirty-

four years, during which he became familiar with its product line, accumulated

experience in international sales, and served in part as its manager of customer

service. Kuntz had a shorter history with Taylor-Wharton, yet he managed the

repair shop and oversaw all products returned, and he used his engineering

background and skills as a draftsman to contribute to the design and functionality


                                         3
              Case: 18-12889     Date Filed: 04/05/2019   Page: 4 of 6


of Taylor-Wharton products. Zinnerman worked for Taylor-Wharton for nineteen

years, but her first three years were spent in accounting, followed by nine years in

customer service, and then four years in inside sales and customer service. And

Yontz testified that hiring Zinnerman would result in workplace redundancy.

Yontz explained that the duties Zinnerman performed in customer service and

inside sales were being assumed by Worthington employees in Ohio, and that its

Alabama facility would house a team that provided domestic and international

customers with technical assistance.

      Zinnerman failed to create a genuine factual dispute about the legitimacy of

the reasons proffered by Worthington. Zinnerman provided no evidence that the

decision by Worthington to hire men with more technical experience was a pretext

for racial and gender discrimination. See Springer v. Convergys Customer Mgmt.

Group Inc., 509 F.3d 1344, 1349 (11th Cir. 2007). Zinnerman argues that she “was

not seriously considered for the [two] positions [Worthington] was seeking to fill”

and likens herself to the applicant who decisionmakers failed to consider in Joshi

v. Florida State University Health Center, 763 F.2d 1227 (11th Cir. 1985). But

Yontz testified that Zinnerman failed during her interview to “demonstrate a great

deal of technical knowledge about the cryoscience product lines, and certainly not

as much technical knowledge as . . . Brown and Kuntz, . . . [which] was an

important quality Worthington was seeking in the new hires.” Zinnerman argues


                                          4
               Case: 18-12889     Date Filed: 04/05/2019     Page: 5 of 6


that the company shifted its explanation for its employment decision by requiring

candidates to have experience in technical support when the original job posting

required experience only in inside sales and customer support, but the record

establishes, at most, that the weight given to certain criteria might have changed,

which does not prove pretext. See Tidwell v. Carter Prod., 135 F.3d 1422, 1428

(11th Cir. 1998); Zaben v. Air Products & Chem., Inc., 129 F.3d 1453, 1458–59

(11th Cir. 1997). The job posting sought applicants with “Plant training” and

“Excellent problem solving skills,” and the posting stated that “Basic steel

processing and product knowledge [was] not needed, but [was] preferred . . . .”

Zinnerman failed, as required to prove pretext, that there were “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the . . .

proffered legitimate reasons [given by Worthington] . . . that a reasonable

factfinder could find them unworthy of credence.” Alvarez, 610 F.3d at 1265

(quoting Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)).

      Zinnerman also argues that Worthington is liable under a “cat’s paw” theory

because Yontz’s decision was influenced by Seeds’s discriminatory animus, but

Zinnerman’s argument fails. Yontz testified, without dispute, that she considered

Seeds’s opinions, but she decided who to hire based on her interviews and

independent assessments of the applicants’ experience and education. And

Zinnerman presented no evidence of discrimination by Seeds. Seeds referred to


                                            5
              Case: 18-12889       Date Filed: 04/05/2019   Page: 6 of 6


Zinnerman as the “odd man (woman!) out” in an email discussing the right to

annual leave based on seniority and allegedly kicked Zinnerman one time and

kicked her chair on two other occasions, but aside from Zinnerman’s speculation,

she identifies no facts from which to infer that Seeds harbored any race or gender-

based animus. See Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (“[M]ere

conclusions and unsupported factual allegations are legally insufficient to defeat a

summary judgment motion.”). The evidence negated Zinnerman’s theory that

Yontz was a conduit for unlawful discrimination.

      The district court did not err by entering summary judgment in favor of

Worthington and against Zinnerman’s complaint of discrimination based on her

race and gender. Zinnerman failed to present evidence that the reasons proffered by

Worthington were pretextual. The evidence did not establish a genuine factual

dispute about whether the reasons Worthington did not hire Zinnerman were

nondiscriminatory or legitimate.

      We AFFIRM the summary judgment in favor of Worthington.




                                           6